Moore, J.
The sole exception in the record is “to the findings of fact and conclusions of law by the court, and ... to the judgrrient rendered.” This is a broadside exception in that it fails to point out and designate the particular findings of fact excepted to and is inadequate to challenge the sufficiency of the evidence to support the findings of fact. Kovacs v. Brewer, 245 N.C. 630, 634, 97 S.E. 2d 96; Weaver v. Morgan, 232 N.C. 642, 646, 61 S.E. 2d 916. Ordinarily such exception requires us only to determine whether the findings of fact support the conclusions of law and whether there is error on the face of the record.' Kovacs v. Brewer, supra; Putnam v. Publications, 245 N.C. 432, 434, 96 S.E. 2d 445. Since this is one of a series of oases heard at this term involving a large number of persons and questions of unusual public importance, we are disposed to relax the rule in this instance and make a thorough examination of the evidence heard in the court below.
Appellants, formerly employees of Henderson Cotton Mills, were on strike. The mill was operating with other employees. Appellants had been forbidden by the restraining order to interfere with free ingress and egress of workers to and from the mill and forbidden to assault, threaten or abuse any person or damage any property entering or leaving the mill premises.
Movants’ evidence, consisting of the affidavits referred to, tends to show: On 23 February 1959 about 3:00 P. M., 'as Elmer Jenks’ car came out of the mill gate into Main Street and headed east, Edwin Ellington and Linvel Nelson threw rooks at the car; Jenks stopped the car and got out; “they continued to throw rocks at his car and hit it several times after it had stopped.” The windows in the oar were *338broken. Nelson threw a rock -and hit one of the car windows. They also threw rocks and hit William R. Collier’s oar. On the morning of 24 February 1959 Ellington threw a rock that hit the top of Henry A. Orr’s car while Orr was driving toward the mill to go to work. At the same time Clifton Carter rose up from behind a car and threw rocks at Orr’s automobile.
Appellants’ evidence contradicted movant’s evidence in every material particular.
The findings of fact by the court were in accordance with movant’s evidence summarized above. The evidence was sufficient to support the count’s findings of fact. When thus supported, findings of fact by a judge are as conclusive on appeal as the verdict of a jury. Milk Commission v. Galloway, 249 N.C. 658, 663, 107 S.E. 2d 631. The findings of fact amply support the conclusions of law that appellants wilfully violated the terms of the restraining order.
Even so, appellants assign as error the hearing of the cause on affidavits and .the dienial to them of the opportunity to confront and cross-examine their accusers. This assignment is not based on any exception taken at the hearing. The record shows that there was no objection to the admission of the affidavits in evidence, no motion that they be stricken and no request that appellants be permitted to cross-examine affiants. Appellants were represented by eminent counsel. Had they desired the personal testimony of affiants, request would have been made therefor. The identical question here raised was considered and fully discussed in Harriett Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO); Johnny Rose, et al., ante, 218, being case No. 385 of our docket, decided at this term. Further discussion here will serve no useful purpose. The assignment of error is without merit.
The judgment below is
Affirmed.
Higgins, J., not sitting.